Citation Nr: 1536660	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral pes planus (claimed as swelling of the feet).

3.  Entitlement to service connection for osteoporosis.

4.  Entitlement to service connection for immune system deficiency.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to August 1958 and from March 1961 to March 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  The Veteran was afforded a decision review officer (DRO) hearing in March 2012.  In July 2015, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and bilateral pes planus (claimed as swelling of the feet) are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In correspondence received by VA in July 2012, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issues of entitlement to service connection for osteoporosis and immune system deficiency.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issues of entitlement to service connection for osteoporosis and immune system deficiency.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  C.F.R. § 20.204.

In the present case, the Veteran perfected his appeal as to the issues of entitlement to service connection for osteoporosis and immune system deficiency when he submitted the Substantive Appeal (VA Form 9) that was received by VA in June 2011.  In July 2012 he submitted another VA Form 9 noting "I do not wish to appeal immune system deficiency and osteoporosis[.]"  Additionally at the July 2015 Travel Board hearing, the Veteran confirmed this withdrawal.  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to service connection for osteoporosis and immune system deficiency and they must be dismissed.


ORDER

The appeal seeking entitlement to service connection for osteoporosis is dismissed.

The appeal seeking entitlement to service connection for immune system deficiency is dismissed.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues of service connection for bilateral hearing loss, and service connection for bilateral pes planus (claimed as swelling of the feet).

The Veteran underwent a VA audiological examination in February 2010.  The examiner diagnosed bilateral moderately-severe sensorineural hearing loss.  She opined that the Veteran's hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military service.  The rationale given for the opinion was that the Veteran had normal audiometrics at discharge.  Service connection for hearing loss, however, is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The February 2010 opinion must be viewed as inadequate because it did not address the possibility of delayed onset hearing loss.  Id.  As such, a new VA examination is needed.

In addition, the Veteran was accorded a VA feet examination in February 2010, which included a finding that his bilateral pes planus existed prior to service.  
The examiner opined that it is likely that the Veteran's bilateral pes planus was transiently aggravated to some degree while he served in the military, but this was likely a transient situation and not likely to produce any lasting adverse effects such as prolonged swelling or development of ulcerations later in life.  It is, therefore, less likely than not his current bilateral pes planus disability was aggravated during military service.  The Board finds the examiner has not considered some significant factual data in formulating his opinion/rationale.  For example, on June 1955 report of medical examination at enlistment abnormal feet were noted on clinical evaluation as bilateral pes planus, 3rd degree; and the physician noted "Flat feet" questionable.  On June 1955 report of medical history at enlistment the Veteran noted having foot trouble; and again the examining physician noted questionable flatfeet.  The entrance examination in March 1961 notes pes planus, grade III, bilaterally, not considered disabling.  Service treatment records (STRs), specifically a November 2, 1961 record notes pes planus 2nd degree bilateral, symptomatic, worse on left; and a November 30, 1961 STR notes the Veteran had moderate pes planus.  On January 1962 Report of Physical Condition, flatfeet was diagnosed.  The Veteran was noted to have painful flatfeet with arch support treatment; it was considered to be permanent.  There were no complaints or diagnosis of pes planus on the March 1964 separation medical examination; on clinical evaluation the feet were noted as normal.  On March 1964 report of medical history, however, the Veteran noted he had foot trouble, and the physician in his summary noted "... pes planus".

Furthermore, postservice treatment reports from Dr S.S. (July 22, 2008 to October 2, 2009), Dr J.W., Foot & Ankle Center (April 21, 2009 through September 1, 2009) Dr J.B., Waco Surgical Group (October 9, 2008 through February 3, 2009) and Dr. F.M. and Dr. L.K., Brazos Family Medicine (January 9, 2005 through May 7, 2009) note treatment for an ulcer on the Veteran's right foot that caused swelling with a probable diagnosis of peripheral vascular disease, as well as pes planus and toe deformity.  As noted earlier, the examiner has not considered much of this evidence.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the examiner did not have the benefit of considering the Veteran's testimony at his July 2015 hearing regarding his in-service and postservice symptomatology.  As such, another examination and opinion/rationale are needed.

At the July 2015 hearing, the Veteran testified that his feet are so painful that they cause his legs and back to hurt.  He stated because of his feet, his entire body aches.  He had orthotics tailored but they made the pain worse and he could not wear them.  During service, he was put on permanent profile due to his feet.  The profile limited standing to 30 minutes, no running and no walking.  However, that profile was torn-up by the First Sergeant, and he was made to do those things; therefore the feet were aggravated.  He was given orthotics.  They also built-up his boots by about an eighth of an inch.  He stated that while in Vietnam he was not issued boots; "It was regular heels."  While in Vietnam he was required to do a lot of walking, standing, and lifting.  He stated he had "falling arches" when he entered the military, but if they were bad, he could not have entered the service.  He stated "So I did all that stuff and then just constantly made it worse...."  He noted that his symptoms were not just temporary, they never got better.  They got worse and stayed worse; and as he ages it is "continually bad."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a VA audiological evaluation to determine the nature, extent and etiology of his bilateral hearing loss.  The Veteran's entire record must be made available for review by the examiner.  Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (50% or higher degree of probability) that the Veteran's bilateral hearing loss is related to service, to include his conceded exposure to acoustic trauma therein?  The examiner should consider the Veteran's assertion that the hearing loss developed after service due to the acoustic trauma experienced during service.

Detailed reasons for all opinions should be provided.

2.  The AOJ should accord the Veteran an examination to determine the current nature, extent and etiology of his current bilateral pes planus (claimed as swelling of the feet).  The Veteran's entire record should be made available to the examiner for review.  Based on the record and interview and examination of the Veteran, the examiner should provide responses to the following:

The examiner should express an opinion as to whether it is at least as likely as not (50% or higher degree of probability) that the Veteran's bilateral pes planus (claimed as swelling of the feet) was aggravated beyond its natural progression during his active service.  This opinion should reflect consideration of the service medical examinations, STRs, postservice treatment records and the Veteran's account of his in-service and postservice feet symptomatology, to include at his July 2015 hearing.  

Detailed reasons for all opinions should be provided.

3.  Thereafter, review the record to ensure that the foregoing requested development has been completed, and then readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


